Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-5, 7-8, 10-12, 14-25 is pending.
Claims 12, 14-20 is withdrawn.
Claims 1, 4-5, 7-8, 10-11 and 21-25 is examined herewith.
Applicants response filed 3/24/2021 has been received and entered in the application.

Action Summary
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.
Claim 5 use the “formulation further comprising” terminology which has been held to be indefinite is withdrawn.
Claims 1, 4, 6-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229) both are of record is maintained.
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229)  as applied to claims 1, 4, 6-11 and 21-23  above, and further in view of Karuppagounder (Resveratrol attenuates HMGB1 signaling and inflammation in house dust mite-induced atopic dermatitis in mice, International Immunopharmacology 23 (2014) 617–623) all are of record is maintained.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229) of record in view of Hewlings (Curcumin: A Review of Its’ Effects on Human Health, Foods 2017, 6, 92; doi:10.3390, Oct 2017, page 1-11) is maintained.

Response to Arguments
Applicant argue several times and varying ways supported by several case law that there is no motivation to lower the dosing; wherein components (i)-(iii) are present at a mass ratio of about (i) 4 mg to 6 mg of palmitoylethanolam ide (ii) about 0.5 to 2.5 mg curcumin, and (iii) about 0.5 mg to 1.5 mg quercetin or the dihydrate thereof.  These argument has been found persuasive.  And therefore instant claim 4 is objected because it is dependent upon a rejected claim 1.


Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 10-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229) both are of record.

Neilos teaches a combination of palmitoylethanolamide and curcumin (claim 1).  Neilos teaches that palmitoylethanolamide is micronized (paragraph 0019).  Neilos teaches that the amount of curcumin is between 10 mg and 10000 mg and/or the amount of palmitoylethanolamide is between 10 and 5000 mg (claim 3).  Neilos teaches that the combination is in a form selected from capsule, soft capsule, tablet, pill, gelatine, powder, granule, emulsion, solution, syrup (claim 5).  Meilos teaches that the combination is useful in the treatment of inflammation (claim 8).
Meilos does not disclose quercetin nor the ratio of the active agents.

It would have been obvious to one of ordinary skills in the art to administer palmitoylethanolamide, curcumin and quercetin to treat inflammation.  One would have been motivated to combine in a composition of palmitoylethanolamide, curcumin and quercetin because all three of the active agents are known to treat inflammation with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980): It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine palmitoylethanolamide, curcumin and quercetin composition jointly in a formulation to treat inflammation.

		It would have been obvious to one of ordinary skills in the art to have a ratio of palmitoylethanolamide to curcumin of 1:1 because the art is silent with regards to the ratio; it can be reasonably presumed that a ratio of palmitoylethanolamide to curcumin of 1:1 with a reasonable expectation of success absence evidence to the contrary.
curcumin is between 10 mg and 10000 mg and/or the amount of palmitoylethanolamide is between 10 and 5000 mg (claim 3).  And Britti teaches that PEA and quercetin is administered at a dose of 10 and 20 mg.  It is known in the art that curcumin is administered in a dose of 10 mg and 20 mg as taught by Neilos.  And quercetin is administered in a dose of 10 and 20 mg.  Since both curcumin and quercetin are known to be administered in the dose of 10 mg and 20 mg, which is a 1:1 ratio.  	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. 
  With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, “wherein the one or more causes or symptoms of the inflammation comprise pain, swelling, stiffness, tenderness, redness, warmth, elevated inflammatory cytokines or other markers of . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).   In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229)  as applied to claims 1, 4, 6-11 and 21-23  above, and further in view of Karuppagounder (Resveratrol attenuates HMGB1 signaling and inflammation in house dust mite-induced atopic dermatitis in mice, International Immunopharmacology 23 (2014) 617–623) all are of record.
	Neilos and Britti as cited above.
	Neither Neilos nor Britti disclose resveratrol

It would have been obvious to one of ordinary skills in the art to administer palmitoylethanolamide, curcumin, quercetin and resveratrol to treat inflammation.  One would have been motivated to combine in a composition of palmitoylethanolamide, curcumin, quercetin and resveratrol because all four of the active agents are known to treat inflammation with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980): It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine palmitoylethanolamide, curcumin, quercetin and resveratrol composition jointly in a formulation to treat inflammation with a reasonable expectation of success absence evidence to the contrary.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neilos et al (EP 3 409 275) in view of Britti (A novel composite formulation of palmitoylethanolamide and quercetin decreases inflammation and relieves pain in inflammatory and osteoarthritic pain models, BMC Veterinary Research (2017) 13:229) in view of Hewlings (Curcumin: A Review of Its’ Effects on Human Health, Foods 2017, 6, 92; doi:10.3390, Oct 2017, page 1-11) all are of record.
Neilos and Britti as cited above.
Neither Neilos nor Britti disclose curcuminoid.
Hewlings teaches that Curcumin is available in several forms including capsules, tablets, ointments, energy drinks, soaps, and cosmetics [2]. Curcuminoids have been approved by the US Food and Drug Administration (FDA) as “Generally Recognized As Safe” (GRAS) [2], and good tolerability and safety profiles have been shown by clinical trials, even at doses between 4000 and 8000 mg/day [18] and of doses up to 12,000 mg/day of 95% concentration of three curcuminoids: curcumin, bisdemethoxycurcumin, and demethoxycurcumin.  Hewlings teaches the treatment of pain, including osteoarthritis (page 4).  
It would have been obvious to combine palmitoyethanolamide, quercetin and curcuminiod.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Objections
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 5, 7-8, 10-11 and 21-25 is rejected.
Claim 4 is objected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627